Citation Nr: 1736864	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  07-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine degenerative disease with radiculopathy. 


REPRESENTATION

Veteran represented by:	Adam R. Luck, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel

INTRODUCTION

The Veteran serves as a member of the United States Navy, with active duty service from June 1970 through December 1970 and from June 1976 through June 1983.  The Veteran has additional periods of active duty for training ("ACDUTRA") and inactive duty for training ("INACDUTRA") between 1970 and 1976.

This appeal comes to the Board of Veterans' Appeals ("Board") from a December 2005 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas (hereinafter Agency of Original Jurisdiction ("AOJ")).

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing, held at the RO.  A transcript of this hearing has been reviewed and associated with the claims file.  

The Veteran's appeal has previously been before the Board.  Most recently, in March 2015, the Board remanded the Veteran's claims to the AOJ for further development.  Specifically, the Board directed the AOJ to obtain the Veteran's service treatment records ("STRs") from his periods of reserve service and to obtain a medical examination and opinion regarding the etiology of the Veteran's cervical spine strain.  A review of the evidentiary record indicates that the requested development has been accomplished and the appeal has been properly returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the March 2015 remand, the Veteran was granted entitlement to service connection for bilateral hearing loss, tinnitus, and a cervical strain.  See November 2016 Rating Decision.  Thereafter, the Veteran, through his representative, expressed satisfaction with both the effective dates and initial disability evaluations for the awards of bilateral hearing loss and tinnitus.  See August 2017 Appellant Brief.  As such, these issues are no longer before the Board. 

In addition to the above rating decision, the AOJ issued a November 2016 Supplemental Statement of the Case ("SSOC") which denies the Veteran's claim for entitlement to service connection for a cervical spine degenerative disease with radiculopathy.  In response, the Veteran submitted a December 2016 notice of disagreement, where he expresses dissatisfaction with the award of service connection for a cervical spine strain.  The Veteran additionally alleges the AOJ's award of service connection for only a cervical spine strain, and subsequent re-characterization of the instant appeal to one for service connection for cervical spine degenerative disease with radiculopathy, deprived him of his right to control the scope of his appeal, which resulted in the exclusion of properly appealed issues.  See also August 2017 Appellant Brief, which raises similar arguments.  The Veteran's argument raises several procedural and jurisdictional issues, which must be addressed by the Board. 

First, with regard to the award of service connection for a cervical spine strain, the Veteran contends he should have been awarded a higher initial disability evaluation.  In the November 2016 rating decision, which awarded the Veteran service connection for a cervical spine strain, the Veteran was assigned staged ratings of 20 percent from May 12, 2005 through December 3, 2012, and a 30 percent rating beginning on and after December 4, 2012.  The Veteran now argues that he should have been assigned a 30 percent disability evaluation effective May 12, 2005, the original date of his disability claim.  Although the Board acknowledges the Veteran's disagreement with the assigned disability evaluations, this matter has not been adjudicated by the AOJ and is therefore not within the Board's jurisdiction.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See also 38 C.F.R. § 20.200 (2016).

Second, as to the Veteran's argument that the AOJ re-characterized the issues on appeal and thus deprived him of his right to control the scope of the claim, the Board finds this argument to be without merit.  Specifically, the Veteran argues that by awarded service connection for a cervical strain only, deprives the Veteran of entitlement to service connection for the residual disabilities he incurred as a result of the in-service accident which caused the cervical strain.  See August 2017 Appellant Brief.  The Veteran, and his representative, have identified these residual disabilities as: cervical degenerative disc disease with bilateral radiculopathy, voiding dysfunction, traumatic brain injury ("TBI"), headaches, peripheral vestibular disorder, and erectile dysfunction.  

As an initial matter, the Board observes that the Veteran initiated this current appeal when he applied for entitlement to service connection for "residual of a neck injury (C-5, 6, 7).  See May 2005 Application for Compensation and Pension.  Thereafter, the Veteran was initially denied entitlement to service connection for "residual of neck injury, C-5, 6, 7" in a December 2005 rating decision.  The Veteran submitted a timely notice of disagreement in March 2006.  This is the claim that is presently on appeal and is now characterized as entitlement to service connection for cervical spine degenerative disease with radiculopathy.  The Board observes that this is the only "residual" injury properly before the Board, because this is the only residual disease identified by the Veteran in his initial May 2005 application.  

As for the other "residual" disabilities identified, the Board has no jurisdiction over these claims.  Specifically, during the pendency of the Veteran's appeal of the December 2005 rating decision, he submitted new claims for entitlement to service connection of incontinence, erectile dysfunction, and bilateral lower extremity radiculopathy.  See September 2011 Statement in Support of Claim and November 2011 VCAA Notice.  These claims for service connection were subsequently denied, and the AOJ informed the Veteran of these denials in a March 25, 2013 letter.  The Veteran did not appeal these denials and did not submit any new evidence or argument within one year of the March 2013 notification.  Therefore, the Veteran's March 2013 denial became final.  See 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

Now, it appears the Veteran has raised a new theory of entitlement to these residual disabilities, specifically the disabilities of incontinence, erectile dysfunction, and bilateral lower extremity radiculopathy, as secondary to his now service-connected cervical spine strain.  The Board has no jurisdiction over these claims.  In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court of Appeals for Veterans Claims ("Court/CAVC") explained that "the Board's jurisdiction is limited to deciding questions in 'appeals' of 'a matter which under [38 U.S.C. § 511 (a) ] is subject to decision by the Secretary' and which has been the subject of a decision by an [agency of original jurisdiction (AOJ)]." 4 Vet. App. at 391.  As such, the Board must refer the Veteran's claims for service connection of incontinence, erectile dysfunction, and bilateral lower extremity radiculopathy, as secondary to his now service-connected cervical spine strain to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Finally, with regard to the Veteran's claims of entitlement to service connection for a TBI, headaches, and peripheral vestibular disorder, the Board finds that the Veteran has previously applied for service connection but that the AOJ has not issued a rating decision.  Based upon a review of the evidentiary record, it is unclear as to exactly when the Veteran applied for entitlement to service connection for these disabilities; however, the Veteran was afforded an examination which diagnosed a TBI, migraine headaches, and a peripheral vestibular disorder in October 2013.  Prior to this date, the Veteran had submitted several statements requesting service connection for various "residual" disabilities of his in-service cervical spine injury.  

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." See 38 C.F.R. § 3.1(p)(2014).  The Board notes also that prior to March 24, 2015, applicable regulations provided that "[a] report of examination or hospitalization" may constitute an "informal claim for benefits . . . if the report relates to a disability which may establish entitlement.  See 38 C.F.R. § 3.157(a)(2014).  Therefore, as the Veteran submitted written correspondence in September 2011 expressing an intent to apply for benefits of these residual disabilities and they were subsequently diagnosed during an October 2013 VA Examination, the Board finds these claims must be referred back to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Lastly, this appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In reviewing the record, the Board notes the Veteran's attorney requested an extension to submit additional evidence and argument in May 2017.  The Board granted this request in a letter dated May 18, 2017.  Subsequently, the Veteran, through his attorney, submitted an appellate brief with additional medical evidence.  See August 2017 Appellant Brief.  However, the August 2017 Appellant Brief additionally contained a written statement waiving AOJ consideration of all additional evidence submitted therein.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

The issues of entitlement to service connection for incontinence, erectile dysfunction, and bilateral lower extremity radiculopathy, as secondary to the service-connected cervical spine strain have been raised by the record in the August 2017 Appellant Brief but have not been adjudicated by the AOJ.  Additionally, the issues of entitlement to service connection for a TBI, headaches, and peripheral vestibular disorder, have been raised by the record in a September 2011 statement and the October 2013 VA examination, but have not been adjudicated by AOJ.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The AOJ should additionally make note of the May 23, 2017 correspondence from the Veteran, which appears to request a change of RO to the Philippines. 


FINDING OF FACT

The Veteran's current cervical spine degenerative disease with radiculopathy, began during, or was otherwise caused by, his active duty service.  


CONCLUSION OF LAW

After resolving all doubt in the Veteran's favor, the criteria for service connection for a headache disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a) 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).   

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the VA's duty to assist the Veteran in developing this claim, a review of the record reveals that all available service medical records and post-service treatment records have been obtained, including any identified private treatment records. Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.

Furthermore, the Board is granting in full the benefit sought on appeal.  As the Board is granting the claim for service connection, the claim is substantiated, and there are no further notice and assistance requirements.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001). 

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the instant appeal, the Veteran is seeking entitlement to service connection for cervical spine degenerative disease with radiculopathy.  In statements to the Board, the Veteran contends he injured his neck during in July 1973, after he fell from a ladder.  See e.g. December 2010 Correspondence, attaching July 1973 Line of Duty Report.  Specifically, the Veteran contends this in-service fall caused him to injury his neck and argues that injury was the cause of his current cervical spine degenerative disc disease. 

As an initial matter, the Board observes that despite numerous remands and attempts by the RO, the AOJ has been unable to obtain a complete copy of the  Veteran's service medical records.  The Board is aware that when service treatment records are unavailable through no fault of the Veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinksi, 1 Vet. App. 365, 367 (1991).   Significantly, the AOJ has been unable to obtain the Veteran's service medical records dated on and after July 12, 1973, the date of the Veteran's in-service injury.  See March 2015 Board Remand and November 2016 Formal Finding of Unavailability.  

Based upon a review of the available in-service medical records and post-service treatment records, the Board finds the Veteran has satisfied the first two prongs of service connection.  First, the Board notes the Veteran's VA treatment records show he has a diagnoses for degenerative disc disease of the cervical spine, cervical radiculopathy, and cervical central spinal canal stenosis.  See Fort Worth VAMC Records.  Additionally, the Board finds the Veteran's available service medical records show he sustained an injury to his neck/back in July 1973.  Thereafter, the Veteran's service medical records reflection reports of "old neck pain" in November 1982 and "persistent neck pain" in April 1983.  

As to the third element of service connection, a nexus between the in-service injury and current disability, the Board observes there is conflicting medical opinion evidence.  On one hand, there are two VA examinations of record which both conclude that the Veteran's cervical degenerative disease is less likely than not related to his in-service injury.  The first VA examination, dated January 2011, concludes that the Veteran's current cervical degenerative disease is less likely as not related to the in-service injury because the examiner could "find no evidence in the service medical record indicating the existence of degenerative disc disease or radicular symptoms while on active military service."  The Board finds this opinion is flawed in several respects, most significantly that it is limited in scope to a review of the Veteran's service medical records, which are missing relevant records dated after the in-service injury.  As such, the Board finds this opinion to be of diminished probative value. See Sklar v. Brown, 5 Vet. App. 140 (1993)(holding the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated). 

The second VA examination, dated July 2016, concludes the Veteran's current cervical degenerative disease is less likely as not related to the in-service injury because the Veteran did not develop degenerative symptoms until 25 years after his separation from military service.  The examiner explains that it is more likely than not that the current cervical degenerative disease is the result of chronic aging, as it is common for individuals to develop degenerative symptoms in mid-life. 

However, the Board does observe that the July 2016 VA examiner concluded the Veteran did sustain an injury in-service, which is more likely the cause of his current cervical spine pain.  The examiner explained, that based upon the history and symptomatology reported by the Veteran, it was reasonable to assume he sustained a "whiplash" injury to his neck, which has caused chronic pain and stiffness.  Despite this concession, the examiner concludes that peer reviewed medical literature does not "confirm an association between whiplash injuries and the development of structural degenerative disease of the cervical spine."  The examiner, however, does not provide any further elaboration on these studies or reference any medical literature. 

By comparison, the Veteran submitted a private medical opinion, from C. B., M.D., who concludes the Veteran's current cervical degenerative disease is more likely than not related to his in-service July 1973 fall.  See December 2012 Medical Examination and Report.  As a rationale for this conclusion, Dr. C.B. provides a numbered list of 17 reasons/explanations as to why the Veteran's current cervical degenerative disease was etiologically related to this July 1973 injury.  Included in this list are citations to medical literature, including the respective citations, which purport to establish a causal link between a traumatic injury or whiplash event and the subsequent development of degenerative disc disease in the cervical spine. 

The Board acknowledges that the medical opinion and rationale provided by Dr. C.B. is in large part based upon speculation.  However, an equivocal or speculative medical opinion may still be competent, and cannot be considered "non-evidence."  Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  But an etiological opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words. See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).  

Despite the speculative nature of Dr. C.B.'s opinion, the Board find some clinical support for his overall conclusions.  Specifically, Dr. C.B. cites to Orthopedics, Principles and Their Applications, 4th Ed., Vol. 2, Turek (1984), which states, "At the onset, tearing of ligaments and subluxation are manifest by local symptoms of low back pain accentuated by the .motion which stretches the ligaments . . . . Eventually, symptoms of localized degenerative arthritis are superimposed."  Dr. C.B. presents this principle as support for his opinion that a soft tissue injury to the spine can mature into degenerative disc disease due to destabilization.  Using this principle, Dr. C.B. concludes the Veteran's July 1973 injury, which caused soft tissue damage, subsequently developed into the current cervical spine degenerative disease with radiculopathy.  Dr. C.B. further notes that there is no other, more plausible etiology for the current cervical pathology or other risk factors found in the record to explain the Veteran's problems.

As such, the Board is left with two conflicting medical opinions.  Both the January 2016 VA examiner and Dr. C.B. provided an explanation for their conclusions, which were supported by a clear rationale and citations to the Veteran's longitudinal medical records.  The Board finds, therefore, that the evidence is in equipoise. It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Therefore, based upon the foregoing, and affording all benefit of doubt to the Veteran, service connection for a cervical spine degenerative disease with radiculopathy is granted.  See 38 U.S.C.A. §5107; 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the laws and regulations governing the award of monetary benefits, service connection for cervical spine degenerative disease with radiculopathy is granted. 



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


